Citation Nr: 0719450	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
including as due to in-service exposure to herbicides (Agent 
Orange).

2.  Entitlement to service connection for prostate cancer, 
including as due to in-service exposure to herbicides (Agent 
Orange).

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and ulcers.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as due to in-service 
exposure to herbicides (Agent Orange), second-hand smoke, and 
asbestos. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to February 
1963, and from January 1964 to December 1966.  The veteran 
had service in Vietnam from September 30, 1965 to September 
18, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran appeared and testified at the RO (Decision Review 
Officer hearing) in August 2003.  A transcript of that 
hearing has been added to the record.  The veteran also 
appeared and testified at a video conference personal hearing 
at the RO in New Orleans in April 2007 before the undersigned 
Acting Veterans' Law Judge in Washington, DC.  A transcript 
of that hearing has been added to the record. 

The issues of service connection for GERD and ulcers, service 
connection for COPD (including as due to in-service exposure 
to herbicides, second-hand smoke, and asbestos), service 
connection for PTSD, service connection for bilateral hearing 
loss, and service connection for tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran served in Vietnam, and is presumed to have 
been exposed to herbicides, including Agent Orange.

2.  The competent medical evidence demonstrates that the 
veteran does not have a currently diagnosed disability of the 
skin, including skin cancer. 

3.  The competent medical evidence demonstrates that the 
veteran does not have a currently diagnosed disability of the 
prostate, including prostate cancer. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer, 
including as due to in-service exposure to herbicides, have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2006).

2.  The criteria for service connection for prostate cancer, 
including as due to in-service exposure to herbicides, have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
September 2001 and March 2006 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, including on the basis of 
herbicide exposure, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and advised the appellant that he could 
send to VA evidence in his possession that pertains to the 
claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, private treatment records, 
private medical evidence, personal hearing testimony from the 
veteran and his spouse, and other lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  In a written response 
received in September 2001, the veteran indicated that he had 
sent to VA all the evidence in his possession, and that there 
were no other medical records that needed to be requested.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in a letter mailed in March 2006, of 
which he acknowledged receipt.  In addition, in the present 
appeal, because the service connection claims addressed on 
the merits in this Board decision are being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  "Service in Vietnam" includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.313. 

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as chloracne or 
other acneform disease consistent with chloracne, multiple 
myeloma, porphyria cutanea tarda, or prostate cancer, and 
manifests to a degree of 10 percent or more within one year 
from the last exposure to herbicides during the period of 
service, service connection may be presumed.  These 
presumptions are rebuttable by affirmative evidence to the 
contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, certain chronic diseases may be presumed to 
have been incurred during service if manifest to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection was manifest to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  

Service Connection for Skin Cancer

The veteran contends that he now has skin cancer that is 
related to exposure to herbicides (Agent Orange) or sun 
exposure in service.  In his claim form, the veteran wrote 
that he had the onset of skin cancer after service in 1987.  
In a June 2003 substantive appeal, the veteran wrote that his 
skin cancer may or may not be related to Agent Orange 
exposure in service, but may be related to a high level of 
sun exposure during service in Vietnam.  

Service personnel records show that the veteran served in 
Vietnam from September 30, 1965 to September 18, 1966.  
Service medical records are negative for complaints, 
findings, or diagnosis of a skin disorder, including any type 
of skin cancer.  At the service separation examination in 
December 1966, the veteran denied any history or current 
complaints of cancer.  

Private treatment records from Dr. Kileen dated in July 1998 
reflect the veteran's history of sun exposure, and current 
reports of increasing sun changes, diagnosed as actinic 
keratosis of the arms, and indicated to be benign.  This was 
treated by removal.  

At personal hearings at the RO in August 2003 and before the 
Board in April 2007, the veteran testified that, years after 
service in July 1998 he saw a dermatologist, who burned or 
froze areas of keratosis on the skin of the chest and arm, so 
he no longer had a skin disorder.  

After a review of the evidence of record, the Board finds 
that the competent medical evidence of record shows no 
current disability of skin cancer.  The evidence shows no 
current complaints, findings, or diagnosed disability of the 
skin, including skin cancer.  Although the veteran is 
presumed to have been exposed to Agent Orange in service 
because of his service in Vietnam, because the evidence does 
not show that he now has a presumptive disease, including 
chloracne, multiple myeloma, or porphyria cutanea tarda, 
presumptive service connection on the basis of exposure to 
herbicides during Vietnam service is not warranted.  See 
38 C.F.R. § 3.309(a),(e).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for skin cancer, both as directly incurred in 
service, and as due to herbicide exposure, and service 
connection must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Prostate Cancer

The veteran contends that he now has prostate cancer that is 
related to exposure to herbicides (Agent Orange) in service.  
In his claim form, the veteran wrote that he had the onset of 
prostate cancer after service in 1987.  In a June 2003 
substantive appeal, the veteran wrote that he had current 
prostate problems, he felt that he would eventually develop 
prostate cancer, and that, when he did develop prostate 
cancer, it would be related to Agent Orange exposure in 
service.  

Service medical records are negative for complaints, 
findings, or diagnosis of a prostate disorder.  At the 
service separation examination in December 1966, the veteran 
denied any history or current complaints of frequent 
urination, growth, or cancer.  

Private treatment records from Dr. Weiss (Northshore Family 
Medical Center) dated from 1998 reflect the veteran was 
treated for unrelated complaints of abdominal pain and 
inguinal hernia, and was given medication of Proctofoam, but 
does not indicate any complaints regarding the prostate, 
findings of prostate enlargement, or diagnosis of prostate 
disorder, including prostate cancer.  

At personal hearings at the RO in August 2003 and before the 
Board in April 2007, the veteran testified that he believed 
he had an enlarged prostate because he had difficulty 
urinating, frequent urination, and symptoms or sign of 
enlarged prostate; that he saw Dr. Weiss after service for 
these complaints; and PSA tests and post-service employment 
examinations of the prostate were normal.  

After a review of the evidence of record, the Board finds 
that the competent medical evidence of record shows no 
current disability of prostate cancer.  The evidence shows no 
current diagnosed disability of prostate cancer.  Although 
the veteran is presumed to have been exposed to Agent Orange 
in service because of his service in Vietnam, because the 
evidence does not show that he now has prostate cancer, 
presumptive service connection on the basis of exposure to 
herbicides during Vietnam service is not warranted.  See 
38 C.F.R. § 3.309(a),(e).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for prostate cancer, both as directly incurred in 
service, and as due to herbicide exposure, and service 
connection must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for skin cancer, including as due to in-
service exposure to herbicides, is denied. 

Service connection for prostate cancer, including as due to 
in-service exposure to herbicides, is denied. 


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

In the May 2002 notice of disagreement, the veteran 
specifically requested a VA examination for the claimed 
disabilities of GERD and ulcers.  In his claim form, the 
veteran wrote that he had the onset of GERD and ulcers in 
service in 1965.  Service medical records show that in 
November 1965 the veteran was seen in "3 RRU" of the 36 
Medical Detachment (DS) APO 96307, and was treated for 
symptoms of diarrhea, with the resulting diagnostic 
impression of enteritis.  A post-service private physician 
treatment record dated from 1998 to 2002 reflects treatment 
for gastritis.  In a June 2003 substantive appeal, the 
veteran wrote that during service while traveling to Vietnam 
he was became sick and was hospitalized during service at the 
Vietnam Saigon Hospital.  He wrote that the disorders for 
which he was treated after service in March 2000 at a VA 
Medical Center (Northshore Regional Medical Center) are 
related to his military service.  Information from a private 
ENT specialist dated in September 2006 reflects a diagnosis 
of esophagitis reflux.  At personal hearings at the RO in 
August 2003 and before the Board in April 2007, the veteran 
testified that he first experienced symptoms of stomach or 
esophageal irritation soon after service, and first sought 
treatment in 1998 from a private family physician.  

In his substantive appeal, the veteran also specifically 
requested a VA examination with nexus opinion on the question 
of whether current "stomach problems" were related to those 
in service (enteritis).  Because there is some competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability (diagnosis of esophagitis reflux), 
there is evidence establishing that an event, injury, or 
disease occurred in service (diarrhea, and diagnosis of 
enteritis), there is an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service (veteran's written 
statements and hearing testimony), and there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim, the duty to assist the veteran requires a VA 
examination and medical nexus opinion.  

The veteran contends that he has COPD that is related to 
service.  The veteran contends that he has a lung disorder of 
COPD that is distinct from the service-connected disability 
of inactive pulmonary sarcoidosis, which includes multiple 
calcifications and prominence of hilar markings.  The veteran 
has claimed service connection for COPD on three theories: 
due to in-service exposure to second hand smoke, due to 
exposure to herbicides (Agent Orange) in service, and as due 
to asbestos exposure in service.  In a June 2003 substantive 
appeal, the veteran wrote that he thought he had COPD, and he 
specifically requested a VA compensation examination for COPD 
and medical nexus opinions as to whether any currently 
diagnosed COPD was related to service.  At personal hearings 
at the RO in August 2003 and before the Board in April 2007, 
the veteran testified that he was exposed to second-hand 
smoke from working in close quarters with others who smoked 
cigarettes; he was exposed to asbestos while on a ship en 
route to Vietnam; and he was exposed to herbicides during 
service in Vietnam. 

The Board notes that a VA respiratory examination was 
conducted in November 2001; however, that examination is 
inadequate for rating purposes because the examiner indicated 
that there was no review of the claims file in conjunction 
with the examination, the basis for the purported current 
diagnosis is unclear and unsupported by clinical findings 
(including no current X-ray examination), the VA examiner did 
not attempt to differentiate any symptomatology of the lung, 
such as decreased pulmonary functioning, from the service-
connected disability of pulmonary sarcoidosis, and the VA 
examiner did not indicate the basis for the opinion relating 
the current symptoms to second-hand smoke in service, or 
offer an opinion as to the relationship between current 
symptoms and either herbicide or asbestos exposure in 
service.  The November 2001 VA diagnosis of COPD is further 
called into question by a December 2003 VA respiratory 
diseases examination report that reflects no clinical 
findings of pulmonary disease other than service-connected 
pulmonary sarcoidosis, and did not result in a current 
diagnosis of COPD.  Because there is some competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability (decreased pulmonary function), there is 
evidence establishing that an event, injury, or disease 
occurred in service (second-hand smoke exposure, herbicide 
exposure, asbestos exposure), there is an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service 
(veteran's contentions and testimony; November 2001 VA 
examination report), and there is insufficient competent 
medical evidence on file for VA to make a decision on the 
claim (inadequate VA respiratory examination report; need to 
differentiate any COPD symptoms from already service-
connected pulmonary sarcoidosis), the duty to assist the 
veteran requires further VA examination and medical nexus 
opinion.  

Regarding the claim for service connection for PTSD, the 
Board notes that an attempt to verify the veteran's claimed 
stressors, or to research or obtain the unit histories of the 
veteran's military unit, has yet to be made.  The veteran had 
service in Vietnam from September 30, 1965 to September 18, 
1966.  He earned medals that included the Vietnam Campaign 
Medal.  The competent medical evidence of record also 
includes a December 2001 PTSD screening that indicates the 
veteran met the screening criteria for a diagnosis of PTSD, 
and a December 2001 VA psychologist's diagnosis of PTSD that 
is indicated to be related to military service.  In a 
September 2001 statement, as well as in other written 
submissions such as the May 2002 notice of disagreement and 
June 2003 substantive appeal, and in personal hearing 
testimony in August 2003 and April 2007, the veteran has 
alleged the following stressors:  1) emergency evacuation of 
his unit from Da Nang by helicopter in about March or April 
1966 (or early 1966) during civil unrest; 
2) mortar attacks on the veteran's unit (located on 3rd RRU 
compound, located just off Tonsunhut Airbase strip) between 
March and September 1966; and 3) the death of a service 
member on that base during the mortar attacks (between about 
March and September 1966).  The RO should attempt to verify 
the veteran's alleged stressors through all available 
sources, such as research of unit histories and contacting 
the U. S. Army and Joint Services (JSRRC) (formerly the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)).  See Pentecost v. Principi, 16 Vet. App. 
124 (2002) (corroboration of every detail of a stressor, such 
as the claimant's own personal involvement during mortar 
attacks on the veteran's unit, is not necessary); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (independent 
evidence of the occurrence of a stressful event implies the 
veteran's personal exposure).  

In the May 2002 notice of disagreement, the veteran 
specifically requested a VA examination for hearing loss and 
tinnitus.  The veteran contends that he has bilateral hearing 
loss and tinnitus that are caused by acoustic trauma during 
service of helicopter noise during his Vietnam service, and 
contends that the service medical records show a loss of 
hearing in service.  In his claim form, the veteran wrote 
that he had the onset of bilateral hearing loss and tinnitus 
in 1967.  At personal hearings at the RO in August 2003 and 
before the Board in April 2007, the veteran testified that he 
was exposed to helicopter noise during his Vietnam service, 
he had experienced the gradual onset of hearing loss after 
service that he first noticed in 1986, and he now wore a 
hearing aid.

Accordingly, these issues are REMANDED for the following 
actions:

1.  The AOJ should arrange for the veteran a 
VA gastrointestinal examination.  The examiner 
should be provided the full and accurate 
relevant history of diarrhea that was 
diagnosed as enteritis in service in November 
1965, and post-service diagnosis of gastritis 
in 1998, as well as access to relevant 
documents in the claims file in conjunction 
with the examination.  For any current 
diagnosed disability involving 
gastrointestinal symptomatology, including 
GERD or ulcers, the examiner should offer 
opinion(s) as to whether such current 
diagnosed disability is at least as likely as 
not (50 percent or greater probability) 
related to (caused or aggravated by) in-
service symptoms of diarrhea, clinical 
findings, or in-service diagnosis of enteritis 
(November 1965).  A complete rationale should 
be provided for any opinion given.  If the 
requested medical opinion cannot be given, the 
examiner should state the reason why.

2.  The AOJ should arrange for the veteran 
another VA respiratory examination.  The 
examiner should be provided the full and 
accurate relevant history that includes 
claimed in-service second-hand smoke exposure, 
herbicide exposure, and asbestos exposure, and 
that the veteran has a separate service-
connected disability of inactive pulmonary 
sarcoidosis.  The examiner should be provided 
access to relevant documents in the claims 
file in conjunction with the examination, 
including VA respiratory examination reports 
dated in November 2001 and December 2003.  The 
examiner should determine whether the veteran 
currently has a disability other than 
pulmonary sarcoidosis, including whether the 
veteran currently has COPD.  For any current 
diagnosed disability of the lungs, other than 
service-connected disability of inactive 
pulmonary sarcoidosis, the examiner should 
offer opinion(s) as to whether such current 
disability of the lungs is at least as likely 
as not (50 percent or greater probability) 
related to (caused or aggravated by) in-
service second-hand smoke exposure, herbicide 
exposure, or asbestos exposure.  A complete 
rationale should be provided for any opinion 
given.  If the requested medical opinion 
cannot be given, the examiner should state the 
reason why.

3.  The RO should order research of unit 
histories and, if such research does not 
provide verification of reported in-service 
stressful events of emergency evacuation by 
helicopter from Da Nang in 1966 and mortar 
attacks on the veteran's unit with killing of 
a member of the unit, should contact the U.S. 
Army and Joint Services Records Research  
Center (JSRRC), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150, and ask that they 
provide any available information that might 
corroborate the veteran's in-service 
stressors, including specifically unit 
histories.  The RO should request verification 
of reported in-service stressful events of 1) 
emergency evacuation of his unit from Da Nang 
by helicopter in about March or April 1966 (or 
early 1966) during civil unrest; 2) mortar 
attacks on the veteran's unit (located on 3rd 
RRU compound, located just off Tonsunhut 
Airbase strip) between March and September 
1966; and 3) the death of a service member on 
that base during the mortar attacks (between 
about March and September 1966).  Any response 
and/or additional records must be associated 
with the claims file.  

If the RO verifies the presence of an in-
service stressor, a VA PTSD examination should 
be performed by a psychiatrist in order to 
determine the etiology, nature, and severity 
of any psychiatric illness, to include PTSD.  
The claims folder should be made available to 
the examiner in conjunction with the 
examination, and the relevant documents in the 
claims folder must be reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests are to be conducted.  

Based on examination findings, historical 
records, and medical principles, the 
psychiatrist should render a current 
diagnosis, and should give a medical opinion, 
with full rationale, as to whether the veteran 
currently has PTSD under DSM-IV due to 
verified service stressors.  If the diagnosis 
of PTSD is rendered, the examiner should 
specify: (1) the stressor found to be 
sufficient to produce PTSD; 
(2) whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
diagnosed PTSD and one or more of the in-
service verified stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.

4.  The AOJ should arrange for the veteran a 
VA audiology examination and ear disease 
examination of both ears.  The examiner should 
be provided the full and accurate relevant 
history of bilateral hearing loss disability, 
including the history of in-service exposure 
to helicopter noise during Vietnam service, 
and should be provided access to relevant 
documents in the claims file in conjunction 
with the examination.  For the current 
bilateral hearing loss disability, the 
examiner should offer opinion(s) as to whether 
the current hearing loss disability of the 
left and right ear is at least as likely as 
not (50 percent or greater probability) 
related to (caused or aggravated by) in-
service acoustic trauma.  A complete rationale 
should be provided for the opinion(s) given.  
If the requested medical opinion cannot be 
given, the examiner should state the reason 
why.
For the current tinnitus, the examiner should 
offer opinion(s) as to whether he has 
tinnitus, and whether any tinnitus is at least 
as likely as not (50 percent or greater 
probability) related to (caused or aggravated 
by) in-service acoustic trauma.  A complete 
rationale should be provided for the 
opinion(s) given.  If the requested medical 
opinion cannot be given, the examiner should 
state the reason why.

5.  Following the above development, VA should 
adjudicate the remanded claims for service 
connection.  If any of the benefits sought on 
appeal are not granted, an appropriate 
supplemental statement of the case should be 
issued.  The veteran and his representative 
should be afforded an opportunity to respond 
to the supplemental statement of the case 
before the claims folder is returned to the 
Board.  

The purpose of this remand is to assist the veteran by 
further developing his claims for service connection.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL MARTIN
Acting Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


